Citation Nr: 0520563	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-18 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease L3-L5, status post laminectomy.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in October 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2004, this case was remanded by the Board for further 
development.  The March 2004 Board decision denied the 
veteran's increased rating claim for diabetes mellitus, type 
II.  In a December 2004 rating decision, the RO granted an 
increased rating to 60 percent for the veteran's degenerative 
disc disease L3-L5, status post laminectomy, effective 
September 19, 2002.  The issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).  


FINDING OF FACT

The veteran's degenerative disc disease L3-L5, status post 
laminectomy is characterized by back pain, abnormal gait, and 
ankle jerk reflexes are absent bilaterally resulting in a 
pronounced disability picture with little intermittent 
relief; there is no ankylosis of the entire spine.   


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the 
veteran's service-connected degenerative disc disease L3-L5, 
status post laminectomy have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic 
Code 5243 (2004) and former Diagnostic Code 5293 (prior to 
September 23, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a September 
2002 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the September 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in September 2002, which was prior to 
the February 2003 rating decision on appeal.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disorder warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A December 1978 RO decision service connected the veteran for 
his low back disorder based on his treatment in service for 
low back pain and his lumbar laminectomy in 1970.  Subsequent 
post-service private and VA medical records showed the 
veteran was treated for his lumbar spine disability.  Private 
medical records indicated that in February 1990 the veteran 
had surgery for decompressive laminectomies of L4 and L5.  An 
August 1996 VA examination diagnosed the veteran with chronic 
low back pain, status post two discectomies and a fusion with 
some residual pain in his legs.  

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Code 5293.  
VA issued new regulations for rating disabilities under Code 
5293, which became effective September 23, 2002. 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Given that the veteran's 
claim was received on September 19, 2002, the criteria under 
both Diagnostic Codes will be considered.  The diagnostic 
criteria for rating disabilities of the spine were also 
revised, effective September 26, 2003. 68 Fed. Reg. 51454-
51458 (August 27, 2003).  However, the criteria for rating 
intervertebral disc syndrome remained essentially the same as 
the criteria effective September 23, 2002, although the code 
number was changed to Code 5243.  It is noted that the 
general rating formula effective September 26, 2003 applies 
to Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the pre-September 23, 2002, version of Code 5293, a 
rating of 40 percent is warranted with intervertebral disc 
syndrome that is severe with recurring attacks and 
intermittent relief.  A rating of 60 percent is warranted 
where the intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 60 
percent rating was the highest rating available under the 
pre-September 23, 2002, version of Code 5293. 

Under the new regulatory provision, a rating of 40 percent is 
warranted with intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is warranted where the intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  A 60 percent rating is also the highest available 
under the Formula for Rating Intervertebral Disc Syndrome.  
However, Note 6 to the General Rating Formula for Diseases 
and Injuries of the Spine provides that intervertebral disc 
syndrome may also be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine if that would 
result in a higher evaluation.  

The only rating higher than the current 60 percent which may 
be assigned under the General Rating Formula for Diseases and 
Injuries of the Spine is 100 percent.  However, a 100 percent 
rating under that provision requires unfavorable ankylosis of 
the entire spine. 

VA outpatient treatment records from April to May 2001 showed 
the veteran had a history of arthritis, low back pain and 
complained of pain in hips, legs, and thighs.  November 2001 
private medical records from Dr. Nomita Joshi, indicated the 
veteran complained of pain in the lower back, numbness in the 
right leg, and muscle spasms, especially at night in his legs 
because of his back pain.  Straight leg raising test was 
positive on the right side, there was no sensory loss, 
reflexes were normal, the veteran walked with a limp and used 
a cane sometimes.  These records showed that Dr. Joshi 
diagnosed the veteran with low back pain, numbness and muscle 
spasm.  

A November 2001 private x-ray report revealed screw plate 
fixation of L3, L4, and L5, there was endplate sclerosis and 
disc space narrowing at these levels as well as laminectomy 
defects.  A moderate amount of heterotopic bone formation 
also was noted, the disc paces between L1-2 and L2-3 were 
normal, there was no spondylolisthesis, mild anterior wedging 
of T12 and L1 were noted.  A December 1991 MR of the lumbar 
spine showed relative spinal stenosis at the L3-4 level.  

A January 2002 private medical examination performed by Dr. 
C. Glenn Trent, indicated that the veteran complained of 
right thigh numbness and constant low back pain.  The 
examination showed the gait was normal and the spine was 
straight with a well healed midline lumbar wound, left sided 
iliac crest graft site.  Motor test was 5/5.  Hip, ankle, and 
knee motion was not really producing pain.  X-rays showed a 3 
to 5 fusion, with a lot of degenerative changes above at 1-2 
and 2-3.  The spine was otherwise well aligned with no 
evidence of spondylolisthesis.  

August 2002 private medical records from Dr. Trent showed 
that the veteran complained of bilateral leg pain, right 
worse than left, going all the way down his leg into the 
foot.  Standing and walking aggravated it.  Dr. Trent 
commented that this was a progressive situation since 
January.  The veteran apparently reported that he had no fall 
or injury.  The doctor found that the veteran had good motor 
strength in his lower extremities, sensation was intact, hip, 
ankle, knee motion did not produce pain, motors were 5/5.  

An August 2002 private lumbar myelogram showed that the 
veteran had L3, L4, and L5 prior posterior lateral interbody 
fusion and 3 level Steffee plate and screw fusion.  The 
veteran stated that bilateral leg symptoms were probably 
worst on the right and he had extensive decompression of L4 
and L5 to S-1.  The impression was high level acquired 
stenosis one level above the patient's previous three level 
fusion with marked nerve root redundancy and extradural 
compression of the thecal contents and contents.  The 
examiner commented that at the L2-3 disc space there was a 
vacuum phenomenon, a very shallow 5 mm central subarachnoid 
space was severely compressed by bulging disc if not 
herniated disc with large ligamentum flavum posteriorly and 
facet arthritis encroaching upon the small subarachnoid 
space.  The examiner found that at the next level L3-4, there 
had been previous fusion posteriorly but none anteriorly.  At 
the L4-5 disc space wide posterior decompression, Steffee 
plates and screws, facetectomies, laminectomies and posterior 
lateral fusion phenomenon were noted.  The examiner commented 
that he did not see any central defect to suggest reherniated 
disc material.  The examiner found that there was no definite 
disc herniation although there was facet irregularity and 
facet arthritis and fusion bone.  The diagnosis was high 
level acquired stenosis L2-3 or the level above the 3 level 
fusion.

An October 2002 VA spine examination in presenting the 
veteran's history apparently as reported by the veteran 
stated that the veteran was retired, has had a cane since 
1993, has had multiple surgeries on his low back, in 1978 and 
1990 had L4-5 fusion, and in 1992 had a lumbar fusion and 
plate.  He complained of bilateral lower extremity weakness, 
had pain in his legs when he sat for a long time, and seemed 
to state that back pain was 90 percent and leg pain was 10 
percent.  Physical examination revealed 50 degrees of forward 
flexion, 0 degrees of extension with pain, 20 degrees of 
lateral bending to the right and left.  There was negative 
straight leg test in the seated and supine position, 5/5 
manual motor testing in all major musculature bilateral lower 
extremities.  The veteran was able to heel and toe walk, 
squat, and rise without difficulty.  The diagnosis was 
chronic lumbar back pain following multiple surgical 
procedures without evidence of radicular and/or neuropathic 
weakness.  Accompanying x-rays showed that orthopedic plates 
and screws secured the posterior elements at L3 through L5.  
Evidence of laminectomies was noted at L4 and L5, L5 appeared 
to be a transitional vertebra.  

A February 2003 private medical record from Dr. John W. 
Klekamp indicated that in 2001, the veteran had recurrence of 
pain into bilateral right worse than left buttock, lateral 
hips, an in anterolateral thighs.  Presently, his pain was 8 
to 9/10.  Examination of the veteran's cervical, thoracic, 
and lumbar spine revealed no evidence of obvious deformity.  
Range of motion was lacking 5 degrees to full neutral 
extension and 45 degrees of flexion.  The diagnosis was L2-3 
severe spinal stenosis, previous L3 to 5 decompression and 
fusion.  

In April 2003 the veteran was afforded a VA examination for 
peripheral nerves.  During the examination, the veteran 
complained of chronic low back pain which radiated into both 
lower extremities as an aching sensation in the back of his 
legs down into his calves and his feet.  The veteran said 
that his chronic back pain is made worse by any mobility and 
he used a cane for support when walking.  Neurological 
examination of the lower extremities demonstrated that knee 
jerk reflexes were present and ankle jerk reflexes were 
absent bilaterally.  Sensation was diminished in the L5 
distribution bilaterally.  The examiner opined that the 
veteran's lower extremity and foot discomfort were most 
likely related to his low back pain and his several 
laminectomies.  The examiner stated that there was no 
definite evidence of a distal peripheral neuropathy but to 
further evaluate that potential, a nerve conduction velocity 
had been requested to distinguish between peripheral 
neuropathy and radiculopathy that might be associated more 
likely with his back surgery.  

In September 2004, the veteran was afforded another VA 
examination for his back.  The claims folder was reviewed in 
conjunction with the examination.  Apparently the veteran 
reported that he has used a cane since 1992.  He seemed to 
complain that the pain radiated to his right leg, he had 
problems walking and used his cane both for support and 
intense pain.  The examiner commented that the range of 
motion did not change from repetitive use.  The veteran did 
not have any episodes of intervertebral disk syndrome in the 
last 12 months.  The veteran said the flare-ups came for no 
reason and could last from several hours to several days.  
Range of motion of the lumbar spine was 40 degrees flexion 
without pain, 50 degrees with pain.  Extension was 25 degrees 
without pain, 10 degrees with pain.  Lateral flexion right 
and left was 15 degrees without pain, 20 degrees with pain.  
Rotation right or left was 15 degrees without pain, 20 
degrees with pain.  The examiner commented that the range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance.  Neurological examination 
showed the veteran had a bilateral straight leg raising sign 
at 45 degrees.  The neurological examination showed absent 
Achilles reflexes bilaterally with no motor weakness.  The 
gait was abnormal in that the veteran was carrying a cane and 
favoring the left side.  The diagnosis was bilateral S1 
radiculopathy from ruptured disk and repeated surgeries in 
the lumbar spine.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A December 2004 rating decision increased the veteran's 
evaluation for degenerative disc disease L3-L5, status post 
laminectomy from 40 percent to 60 percent effective September 
19, 2002, based on the pre-September 23, 2002, version of 
Code 5293, where a rating of 60 percent is warranted where 
the intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

In the past, the veteran's file showed that he was rated for 
his low back disorder under Diagnostic Code 5289 for 
ankylosis of the lumbar spine, and Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  An August 1996 
rating decision rated him under Diagnostic Code 5289, and the 
February 2003 rating decision rated him under Diagnostic Code 
5292.  

Under the criteria prior to September 26, 2003, the maximum 
rating is 40 percent for limitation of motion of the lumbar 
spine (38 C.F.R. § 4.71a Diagnostic Code 5292) as well as for 
chronic lumbosacral strain (Code 5295), and 50 percent for 
unfavorable ankylosis of the lumbar spine (Code 5289).  
Moreover, although the criteria for spine disabilities 
changed effective September 26, 2003, a rating in excess of 
60 percent is not warranted under the revised criteria unless 
there is unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a Diagnostic Codes 5237, 5242 (2004).  The 
medical evidence presented does not appear to show that this 
is the situation in the present case.  Thus the highest 
rating the veteran can be entitled to is 60 percent under any 
applicable diagnostic criteria.  The Board also notes that 
the General Counsel has determined that (former) Diagnostic 
Code 5293 contemplates limitation of motion.  As such, a 
separate rating for arthritis of the lumbar spine in this 
situation would be inappropriate.  VAOPGCPREC 36-97.  The 
Board also notes that under the new General Formula for 
Diseases and Injuries of the Spine, any associated objective 
neurological abnormalities, including but not limited to 
bowel or bladder impairment, are to be rated separated under 
appropriate diagnostic criteria.  However, if the Board 
applies the General Rating Formula to the veteran's case, 
then only a 30 percent rating for the orthopedic symptoms 
would be warranted, and there is no persuasive evidence to 
assign a separate rating under neurological disability 
criteria which would result in a better result for the 
veteran than the 60 percent which has been assigned by the RO 
for the overall disability.  See generally 38 C.F.R. § 4.71a.  
It should also be noted that some of the symptomatology of 
the lower extremities has already been assigned separate 
ratings for peripheral neuropathy of the lower extremities 
associated with the veteran's diabetes.  In sum, the Board 
finds that there is no basis for assignment of a rating in 
excess of 60 percent fot the veteran's degenerative disc 
disease, L3-L5, status post laminectomy.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Thus the Board finds that a rating in excess of 60 percent is 
not warranted for the veteran's low back disorder.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.




ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


